DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 
Allowable Subject Matter
Claims 1-12 and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method for coating a separator for a fuel cell comprising: forming a metal nitride coating layer, forming a carbon coating layer on the metal nitride coating layer, wherein the step of forming a metal nitride layer and the step of forming a carbon layer are repeated 5 to 50 times, wherein the metal nitride coating layer include metal nitride in an amount of 10 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The best references are considered to be Jun et al. (US 2014/0227631), Ganguli (US 2010/0102417), Jeon (US 2011/0065024), Uchiyama (US 2006/0040165), and Mikhail US 2012/0237854).
Jun et al. (US 2014/0227631) discloses fuel cell bipolar plate (analogous: separator for a fuel cell) wherein the bipolar plate is made with a corrosion resistant coating layer (see [0016]). The coating layer is formed by depositing metal nitride buffer layer on the surface of the plate and depositing a conductive carbon layer on the buffer layer ([0028]). Jun teaches that the nitride coating and carbon coating occur in a chamber (analogous: reaction chamber) ([0053], [0055]). The relevant metal target and nitrogen gas (reactive gas) are supplied to a chamber and PECVD (plasma enhanced CVD) is performed with a voltage applied to the chamber to form a metal nitride layer on the substrate ([0053]-[0054]). Afterwards, a hydrocarbon gas or graphite target is supplied to the chamber (i.e. the same chamber) and a conductive carbon layer is deposited by PVD or PECVD ([0055]). While Jun does not explicitly disclose converting the reagents in either the metal nitride or carbon coating steps into a plasma state, because Jun teaches using PECVD and applying a voltage, and teaches a plasma field (see at least Figure 4), it 
Jeon et al. (US 2011/0065024)discloses a separator for a fuel cell comprising a first coating layer of metal/metal nitride films (M/MNx) 405(n) and a second coating layer comprising a metal oxynitride films 430 (abstract, see Fig 7). The first coating layer 405(n) comprises a total of “n” chrome/chrome nitride films, and the number of chrome/chrome nitride films constituting the first coating layer 405(n) and n is 2-200, and preferably 5-100 ([0052]). Jeon teaches that the first coating layer of multiple alternating metal/metal nitride films lead to enhanced corrosion resistance and suppresses the formation of through-hole in the first coating layer 405(n) ([0053]). In an example, Jeon uses chrome (Cr) and teaches the reason for alternately depositing the chrome films and the chrome nitride films instead of forming the first coating layer 405(n) with a single chrome film 410 or a single chrome nitride film 420 is to prevent reduced corrosion resistance, which can occur when depositing only the chrome film 410, and to prevent reduced electrical conductivity, which can occur when depositing only the chrome nitride film 420 ([0053]). That is, Jeon teaches that repeating and having multiple alternating metal (conductive layers) and metal nitride layers, the result is improved corrosion resistance (“prevent reduced corrosion resistance”) and improved electrical conductivity (“prevent reduced electrical conductivity”). However, Jeon does not explicitly 
Uchiyama et al. (US 2006/0040165) teaches a fuel cell separator comprising a base material, and a nitride layer which is provided from a surface of the base material ([0019]). Uchiyama teaches the nitride layer has both a nitrogen content (from the nitrides) and an oxygen content (from oxides formed on the surface of the separator) ([0057]). Uchiyama teaches that the nitrogen content and the oxygen content at the depth of 10 nm from the outermost surface of the nitride layer be 18 atom% or higher and 22 atom % or lower ([0059]) and that this configuration allows for excellent corrosion resistance and lower contact resistance ([0059]). Uchiyama further teaches that the more the nitrogen content, the smaller the contact resistance value becomes, and the less the oxygen content, the smaller the contact resistance value becomes ([0109]). However, Uchiyama does not explicitly disclose the claimed limitation regarding the composition of metal nitride; instead, Uchiyama provides an indirect rationale for modifying the composition [of nitrogen and oxygen] in the metal nitride layer.
Mikhail et al. (US 2012/0237854) discloses a fuel cell component, a bipolar plate made of a stainless steel substrate and a carbon-containing layer doped with a metal (abstract). Mikhail teaches the carbon containing layer has a ratio of sp2 to sp3 hybridized carbon in the carbon containing film from about 0.8 to about 4 ([0012]). However, Mikhail is concerned with improvements to a single carbon layer (with sp2 and sp3 carbons) having metals [Pt, Ir, Ru, Au, or Pd] compared to single carbon layers having Ti or Cr ([0009]). Therefore it is not clear whether the carbon layers can be made by the process of converting carbonaceous gas into a plasma state.

Even if Jun can be modified with Ganguli, Uchiyama, and Mikhail to modify the layers, it would not have been obvious to further modify the combination based on the teachings of Jeon because Jeon which uses different layers which are not applicable to the modified layer composition.

Therefore, Jun, Ganguli, Uchiyama, Mikhail, and Jeon do not render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725